UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1164


In Re:   KEVIN WAYNE MCDANIELS,

                Petitioner.



                 On Petition for Writ of Mandamus.
              (1:14-cv-03728-TLW; 1:14-cv-04197-TLW)


Submitted:   June 25, 2015                  Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Wayne McDaniels, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Wayne McDaniels petitions for a writ of mandamus seeking

an order directing the recusal of certain district court judges,

reopening of his 28 U.S.C. § 2255 (2012), proceedings or his trial,

and the refund of filing fees he has paid. We conclude that

McDaniels is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.       Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).     Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   The relief sought by McDaniels is not available by way of

mandamus.   Accordingly, we deny the petition and amended petitions

for writ of mandamus as well as McDaniels’ motion for return of

filing fees.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                    PETITION DENIED




                                  2